CARSON, Judge.
Defendant’s first assignment of error relates to whether there is a fatal variance between the ahegations of the warrant for interfering and the proof adduced. The warrant charges the defendant with obstructing an officer while the officer was discharging a duty of his office — making an arrest of the defendant. The defendant claims the violation, if any, occurred while the officer was attempting to arrest Burrows and hence a fatal variance. The defendant cites State v. Allen, 14 N.C. App. 485, 188 S.E. 2d 568 (1972), in support of his contention.
In the Allen case the officer had arrested Bruce Allen for driving under the influence. Some fifteen minutes after Bruce Allen had been placed in the patrol car, the officer had an argument with Walter Allen, a passenger in the vehicle. Bruce Allen got out of the car and struck the officer during the argument. He was charged with obstructing an officer while the officer was in the performance of his duties: to wit, arresting Bruce Allen. In reversing, this Court held that nonsuit should have been granted to Bruce Allen because of the fatal variance between the allegations and proof. Bruce Allen had peacefully submitted to the arrest some fifteen minutes earlier and obstructed only when the officer was attemping to arrest Walter Allen.
*393The facts in the instant case are clearly distinguishable from the Allen case. Officer Carter had not completed his arrest of Burrows when King started obstructing the officer. Furthermore, King continued to resist violently after being told that Officer Carter was going to arrest him also. He continued to advance on Officer Carter swinging the slab of wood in such a manner that Mace had to be used three times. It is clear that King obstructed Officer Carter both when the arrest of Burrows was made and also when the attempt to arrest King was made.
Defendant next contends that Officer Skelton had no authority to arrest without a warrant for a misdemeanor not committed in the officer’s presence and that the defendant could use reasonable force to resist the unlawful arrest. State v. Moore, 275 N.C. 141, 166 S.E. 2d 53 (1969); State v. Jefferies, 17 N.C. App. 195, 193 S.E. 2d 388 (1972). While the defendant’s statement of the principle of law is correct, the application to the facts here is incorrect. Firing a shotgun at the officer under the existing circumstances was clearly unreasonable and excessive force. State v. Mobley, 240 N.C. 476, 83 S.E. 2d 100 (1954); 1 Strong, N. C. Index, Arrest and Bail, § 6 p. 278.
The defendant’s remaining assignments of error pertain to the judge’s charge. Considering the charge in its entirety, we feel that the trial court correctly and properly charged the jury as required. He instructed the jury on the elements of each offense as well as the lesser included offenses as appropriate. State v. Duboise, 279 N.C. 73, 181 S.E. 2d 393 (1971). He correctly refused to charge on lesser included offenses which were not supported by the evidence. State v. Griffin, 280 N.C. 142, 185 S.E. 2d 149 (1971); State v. Curtis, 18 N.C. App. 116, 196 S.E. 2d 278 (1973). The proper instructions as to the quantum of proof were given as were other necessary instructions. State v. Billinger, 9 N.C. App. 573, 176 S.E. 2d 901 (1970). Viewed contextually and in its entirety, the trial court correctly charged the jury as required. State v. McWilliams, 277 N.C. 680, 178 S.E. 2d 476 (1971); State v. Lee, 277 N.C. 205, 176 S.E. 2d 765 (1970).
No error.
Chief Judge Brock and Judge Morris concur.